Citation Nr: 1026643	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a higher initial rating for diabetic 
peripheral neuropathy, right lower extremity, currently rated as 
20 percent disabling.

3.  Entitlement to a higher initial rating for diabetic 
peripheral neuropathy, left lower extremity, currently rated as 
20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, A.F.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in November 2008.   

The Board notes that the April 2008 rating decision granted 
service connection for PTSD and diabetic peripheral neuropathy of 
both lower extremities.  The Veteran appealed for higher initial 
ratings.  In June 2009, the RO issued another rating decision in 
which it increased the Veteran's rating for diabetic peripheral 
neuropathy.  The decision granted the Veteran a 20 percent rating 
for each extremity effective March 17, 2009 (the date of the VA 
examination).  He continues to argue in favor of higher ratings.  

The Veteran presented testimony at a Board hearing in December 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's December 2009 Board hearing, he took issue with 
the quality of the VA examinations upon which his ratings were 
based.  With regards to his peripheral neuropathy, the Veteran 
noted that in December 2007, Dr. Javan performed 
electrodiagnostic studies that reflected moderately severe 
peripheral neuropathy affecting both lower extremities.  However, 
at his March 2009 VA examination, no nerve conduction studies 
were performed.  Instead, the examiner simply noted the previous 
(December 2007) studies.  The Veteran also pointed out that the 
March 2009 examiner (Dr. Sabangan) is not a neurologist, and that 
he had to look up answers on his computer.  

The Veteran also takes issue with the fact that Diagnostic Code 
8520 states that moderately severe incomplete paralysis of the 
sciatic nerve warrants a 40 percent rating, and yet the RO has 
only granted a 20 percent rating (despite the fact that he was 
shown to have had moderately severe peripheral neuropathy in 
December 2007).  The Board notes that the June 2009 rating 
decision explained to the Veteran that in accordance with 38 
C.F.R. § 4.124, diseases of the peripheral nerves which are 
"wholly sensory" are to be evaluated as "mild," or at most, 
"moderate."  

In response to the Veteran's objection to examination by an 
examiner who may not be a neurologist, the Board responds that 
neither law, nor regulation, nor judicial holdings requires that 
VA medical examinations be conducted by examiners with any 
particular expertise or specialty in order to comply with the 
duty to assist; rather, VA medical examinations must be " 
'provided by a person who is qualified through education, 
training, or experience to offer medical diagnosis, statements, 
or opinions.' "  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) 
(quoting 38 C.F.R. § 3.159(a)(1) (2006)).  

However, the Board believes that the question of whether the 
Veteran's neuropathy is wholly sensory is not clearly answered.  
For this reason, the Board believes that further examination is 
necessary with regard to the neuropathy issues on appeal. 

With regards to the Veteran's PTSD claim, the Veteran takes 
exception to the fact that the March 2009 VA examiner failed to 
note the Veteran's threats to his director of operations (as 
homicidal ideation would indicate more a more severe 
psychological disability).  He also points out that the examiner 
noted that the Veteran has thoughts of suicide in the past.  It 
appears that the Veteran still has thoughts of suicide.  He 
stated in his Board hearing that "Suicide was always an option, 
I kept it as a stress release."  The Board notes that by 
specifying that suicidal ideation was in the past, it implies 
that his disability has improved and that suicidal ideation is no 
longer a manifestation of the Veteran's PTSD.  The Veteran also 
stated that "for the last three years or so my life stresses 
have become unbearable."  The Board notes that the March 2009 
examination report assigns a Global Assessment of Functioning 
(GAF) score of 38 due to the PTSD.  Discussion of how this score 
correlates to examination findings would be helpful.  Moreover, 
implicit in the Veteran's testimony is an assertion that the PTSD 
has become more severe.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA neurological examination (by a 
neurologist if available) for the purpose 
of determining the current severity of 
diabetic peripheral neuropathy of the lower 
extremities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any special tests, including 
nerve conduction studies, should be 
conducted if the examiner determines that 
they medically advisable.  

The examiner should offer an opinion as to 
whether the disabilities more nearly 
approximate mild, moderate, moderately 
severe, or severe, with marked muscular 
atrophy, incomplete paralysis in accordance 
with Diagnostic Code 8520.  The 
neurological examiner should also clearly 
report whether the peripheral neuropathy of 
the lower extremities is wholly sensory.  

2.  The RO should schedule the Veteran for 
a VA PTSD examination for the purpose of 
determining the current severity of his 
PTSD.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Examination findings should be reported to 
allow for application of VA rating criteria 
for PTSD.  A GAF score should be assigned 
for the PTSD and some rationale or 
discussion of the basis for assigning such 
score should be furnished by the examiner. 

3.  After completion of the above, the RO 
should review the expanded claims file and 
determine if higher ratings are warranted 
for the disabilities at issue.  The Veteran 
should be provided a supplemental statement 
of the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

